Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 24, 2022 wherein claims 1, 10-13, 16, 18, 24, and 25 are amended and new claim 27 is introduced.  This application is a continuation of US application 15/771223, now abandoned, filed April 27, 2018, which is a national stage application of PCT/EP2016/069765, filed August 22, 2016, which claims benefit of foreign application EP15182172.5, filed August 24, 2015.
Claims 1-25 and 27 are pending in this application.
Claims 1-25 and 27 as amended are examined on the merits herein.

Withdrawn Rejections
All rejections of record in the previous office action issued May 26, 2021, are withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 1-6-alkyl, C2-6-alkenyl-, C2-6-alkinyl-, C3-7-cycloalkyl- or phenyl group,” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim refers to deprotection of a primary amine group.  However it depends from independent claim 1 which refers to two different amine groups, an exocyclic amine of a guanine base, which is by nature a primary amine, and an aliphatic amine, which could also be a primary amine.  Neither is particularly identified as the primary amine being discussed.  Therefore it is unclear which if any of these is the primary amine referred to in claim 17, rendering this claim indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Albaek et al. (PCT international publication WO2014/076195, reference of record in previous action) in view of Koch et al. (PCT international publication WO03/006475, reference of record in PTO-1449 submitted June 8, 2020) further evidenced by Glen Research. (“5’-MMT-amino-modifiers”, available online at https://www.glenresearch.com/media/folio3/productattachments/technical_bulletin/TB_MMT_Amino_Modifiers.pdf, last update July 2009, reference included with PTO-892)
Independent claims 1 and 25 are directed to a process for chemically synthesizing an oligonucleotide.  The process is defined as comprising steps of incorporating a guanine nucleotide comprising both an acyl protected exocyclic amine and a LNA sugar modification, and of incorporating a protected aliphatic amine into the oligonucleotide, followed by removing the acyl protecting group.  Dependent claims 2-9 specify the particular structural features of the aliphatic amine linker.  Dependent claims 10-13 further specify structural features of the protected exocyclic amine.  Dependent claims 14-16 further specify structural features of the guanine nucleotide monomer.  Dependent claims 17, 18, 21, and 27 specifically describe the step of deprotecting the amino protecting group.  Dependent claims 19 and 20 further require attaching a conjugate group to the oligonucleotide.  Claims 23 and 24 are directed to oligonucleotides having a LNA-G monomer and an aliphatic amine group.
Albaek et al. discloses an oligomeric compound comprising two oligonucleotide regions and a third conjugate or reactive moiety  covalently linked to the oligonucleotide. (p. 2 lines 20-32) In a preferred embodiment the conjugate group is attached to the oligonucleotide by a phosphorous-containing linkage and a linker moiety. (p. 3 lines 3-8) The reactive group in the third region can for example an amine. (p. 3 lines 17-21) The oligonucleotide region can be an antisense oligonucleotide. (p. 3 lines 32-34) In a preferred embodiment either the 5’- or 3’- terminus of the oligonucleotide is linked to the conjugate moiety by a linker. (p. 4 liens 4-9) Albaek et al. additionally discloses a pharmaceutical composition comprising such a conjugate and a pharmaceutically acceptable excipient. (p. 4 lines 10-12) 
Koch et al. discloses the synthesis of LNA phosphoramidites. (p. 2 line 34 – p. 3 line 14) LNA monomers made in this manner include LNA-guanine protected with an isobutyryl group. (p. 1 lines 1-5)

Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/24/2022